Gulotta, J.
(dissenting). I vote to affirm on the opinion of County Judge Gallucci.
This was a warrantless search which fits into none of the categories which have been established as exceptions to the general rule that recognizes the Fourth Amendment preference for using search warrants where reasonably possible (Chimel v. California, 395 U. S. 752). It was not done as an incident to a lawful arrest, since that took place at the front door requiring no search of the premises as an incident of the arrest.
There were no exigent circumstances, although the articles seized were auto trucks, since they had been stored at the same location for five months to the knowledge of the authorities and there had been ample time to get a warrant (Coolidge v. New Hampshire, 403 U. S. 443).
Finally, the case does not involve an inadvertent discovery of evidence in plain view, since the stolen trucks had been observed and identified from a nearby public golf course with the aid of binoculars many months before.
In my opinion, the validation of this search amounts to justifying a basically illegal procedure on the basis of the successful results in this particular case and thus encourages further incursions by the police on the rights of citizens in other cases where perhaps the results will not justify the means.
*70Hopkins, Acting P. J., Munder and Christ, JJ., concur with Shapiro, J.; Gulotta, J., dissents and votes to affirm, with an opinion.
Order reversed, on the law and the facts, and motion denied.